                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 THOMAS E. GREENWOOD,

               Plaintiff,                                No. C19-3039-LTS

 vs.                                                MEMORANDUM OPINION
                                                  AND ORDER ON MOTION FOR
 TRANS UNION, LLC,                                   SUMMARY JUDGMENT

               Defendant.

                                  ___________________________


                                     I.   INTRODUCTION
        This matter is before me on a motion (Doc. 33) for summary judgment filed by
defendant Trans Union, LLC (Trans Union). Plaintiff Thomas E. Greenwood has filed
a response (Doc. 42) and Trans Union has filed a reply (Doc. 47). Oral argument is not
necessary. See Local Rule 7(c).


                            II.     PROCEDURAL BACKGROUND
        On August 8, 2019, Greenwood filed a complaint alleging three claims against
Trans Union for violating the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et
seq. Doc. 1. Greenwood alleges Trans Union willfully (or, alternatively, negligently)
violated (1) several subsections of § 1681g by failing to include certain information in
providing Greenwood his consumer file; (2) § 1681e(b) by incorporating unreliable credit
scores into his credit report while omitting certain information from the report; and (3) §
1681i by failing to properly investigate these omissions after Greenwood disputed them.
Id. at 10–12. Trans Union filed an answer (Doc. 5) on September 6, 2019, and now
seeks entry of summary judgment in its favor.




       Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 1 of 22
                               III.   RELEVANT FACTS
      The following facts are undisputed unless otherwise noted.
      Trans Union is a consumer reporting agency (CRA) that retains credit information
about consumers, including credit scores calculated by Fair Isaac Corporation (Fair Isaac)
using a proprietary method. Doc. 47-1 at 1; Doc. 42-1 at 2.
      In or around November 2000, Greenwood opened a credit card account with
Discover Financial Services (Discover). Doc. 42-1 at 1. In or around November 2013,
Discover began participating in Fair Isaac’s Open Access Program. Id. at 1–2. Through
this program, Discover shares Greenwood’s Fair Isaac (or FICO) credit score with him
monthly. Id. at 2. Discover obtains the score from Trans Union. Id. Greenwood
contractually authorized Discover to so obtain his score. Id. at 3.
       When Discover requests the score, Trans Union classifies Discover’s request as a
“soft inquiry” or “account review.” Id. at 3–4. If an entity makes multiple “soft
inquiries” or “account reviews,” it is Trans Union’s policy to disclose only the most
recent inquiry to consumers except when responding to consumers in a handful of states.
Doc. 47-1 at 9; Doc. 42-4 at 14. Trans Union had, at one time, disclosed all such
inquiries to all consumers, regardless of residence. Doc. 42-4 at 15.
       On or about May 14, 2018, Greenwood contacted Trans Union. Doc. 42-1 at 4.
Greenwood alleges he requested a copy of his credit report. Id. Trans Union alleges he
requested a copy of his consumer disclosure. Id. The document Greenwood received in
response is entitled “TransUnion Personal Credit Report” and identifies, among other
things, various inquiries into Greenwood’s credit information, including one from
Discover. Id. at 4–5; Doc. 47-1 at 1. On or about June 18, 2018, Greenwood sent a
letter to Trans Union disputing the document’s contents. Doc. 42-1 at 5. He specifically
disputed the fact that the document reflects only one inquiry made by Discover, alleging
that Discover inquires monthly and that the document should reflect all of those inquiries.
Id. He requested that Trans Union update the “credit report.” Id. Trans Union sent


                                            2

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 2 of 22
Greenwood a letter on or about June 27, 2018, explaining the document’s contents. Id.
at 6. Greenwood did not respond to Trans Union’s letter. Doc. 42-1 at 6.
       On or about July 21, 2019, Greenwood again contacted Trans Union. Id. The
parties again dispute whether he requested his credit report or a consumer disclosure. Id.
The document Greenwood received lists one inquiry from Discover dated July 17, 2019.
Id. Greenwood then commenced this action.


                    IV.    SUMMARY JUDGMENT STANDARDS
       Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “might affect the outcome of the suit under the
governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249–50, does not make an issue of material fact genuine.


                                             3

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 3 of 22
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248–49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the district
court of the basis for its motion and identifying those portions of the record which show
a lack of a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323).
Once the moving party has met this burden, the nonmoving party must go beyond the
pleadings and by depositions, affidavits, or otherwise, designate specific facts showing
that there is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910
(8th Cir. 2005). The nonmovant must show an alleged issue of fact is genuine and
material as it relates to the substantive law. If a party fails to make a sufficient showing
of an essential element of a claim or defense with respect to which that party has the
burden of proof, then the opposing party is entitled to judgment as a matter of law.
Celotex, 477 U.S. at 322.
       In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587–88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the non-moving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1377 (8th Cir. 1996).


                                  V.     DISCUSSION
       Trans Union argues that it is entitled to summary judgment on all claims because
the conduct Greenwood alleges does not violate the FCRA as matters of law.
Alternatively, Trans Union argues that it is entitled to summary judgment because (1)
                                             4

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 4 of 22
Greenwood has failed to produce sufficient evidence indicating it willfully violated the
FCRA; and (2) Greenwood failed to produce sufficient evidence of the emotional distress
constituting his actual injury, thus foreclosing his claim that Trans Union negligently
violated the FCRA. I will address the parties’ arguments claim by claim.


A.     Claim 1 – 15 U.S.C. § 1681g
       Greenwood’s complaint (Doc. 1) and response (Doc. 42) to Trans Union’s motion
for summary judgment identify three specific subsections of § 1681g(a) that Trans Union
allegedly violated in disclosing Greenwood’s file to him: §§ 1681g(a)(1), 1681g(a)(3) and
1681g(a)(5).1


       1.       Section 1681g(a)(1)
       Section 1681g(a)(1) provides, in relevant part: “Every consumer reporting agency
shall, upon request, . . . clearly and accurately disclose to the consumer . . . [a]ll
information in the consumer’s file at the time of the request . . . .”


                a.    The parties’ arguments
       Greenwood alleges Trans Union violated § 1681g(a)(1) by failing to disclose all
of Discover’s inquiries in responding to his requests. Doc. 1 at 10. Trans Union argues

1
  After the parties submitted their filings, the Supreme Court issued TransUnion LLC v. Ramirez,
141 S. Ct. 2190 (2021), addressing when consumers have standing under Article III of the
Constitution to sue under various provisions of the Fair Credit Reporting Act (FCRA). Although
neither party has raised this issue, courts have “an independent obligation to assure that standing
exists, regardless of whether it is challenged by any of the parties.” Summers v. Earth Island
Inst., 555 U.S. 488, 499 (2009). To the extent Ramirez addresses 15 U.S.C. § 1681g, the nature
of the allegations in that case are materially different from those in this case. Ramirez
distinguishes between plaintiffs who allege they failed to receive required information and
plaintiffs who allege only that they received the required information in the wrong format. 141
S. Ct. at 2214. The plaintiffs in Ramirez belonged to the latter category, contributing to the
Court finding they lacked standing. Id. Here, Greenwood alleges he failed to receive required
information, causing him to try to correct his file and causing him emotional distress. Therefore,
Ramirez does not control and I will proceed to Claim 1’s merits.
                                                5

      Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 5 of 22
that it has complied with this section because its records of inquiries Discover made are
not a part of Greenwood’s file. Doc. 33-1 at 8. According to Trans Union, only
information that has been furnished or could be furnished in a consumer report fall within
the FCRA’s definition of “file.” Id. Discover’s inquiries would not be and have not
been so furnished. Id. Therefore, Trans Union was under no obligation to produce them
in responding to Greenwood’s requests. Id. at 9. Greenwood disagrees that a consumer’s
file is limited to the contents of a consumer’s report, responding that Trans Union’s
argument relies on non-binding authority and ignores the FCRA’s text and purpose. Doc.
42 at 10–11.


               b.   Analysis
      The parties center their dispute on what a consumer’s file entails. Courts are split
on this question. Several courts agree with Trans Union’s position that Greenwood’s file
includes only information “that might be furnished, or has been furnished, in a consumer
report on” Greenwood. Foskaris v. Experian Info. Sols., Inc., 808 F. App’x 436, 439
(9th Cir. 2020) (quoting Shaw v. Experian Info. Sols., Inc., 891 F.3d 749, 759 (9th Cir.
2018)); Gillespie v. Trans Union Corp., 482 F.3d 907, 909 (7th Cir. 2007) (holding
similarly). Statutory construction, legislative history and Federal Trade Commission
(FTC) guidance inform these courts’ conclusion.         First, § 1681g(a) has multiple
subsections requiring CRAs to disclose different pieces of information. If § 1681g(a)(1)’s
requirement to disclose “all information” truly meant all information, it would render
these subsequent subsections superfluous.       Second, the Senate Committee Report
discussing the 1996 amendments to the FCRA provides: “Section 408 [of the bill]
explicitly requires consumer reporting agencies to provide, upon request, all information
in the consumer’s file. The Committee intends this language to ensure that a consumer
will receive a copy of that consumer’s report . . . .” S. Rep. 104-185, at 41 (1995)
(emphasis added). Finally, the FTC’s commentary on § 1681g(a)(1) provided: “The
term ‘file’ denotes all information on the consumer that is recorded and retained by a
                                            6

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 6 of 22
consumer reporting agency that might be furnished or has been furnished, in a consumer
report on that consumer.”2 16 C.F.R. Pt. 600, App’x; see also Statement of General
Policy or Interpretation; Commentary on the Fair Credit Reporting Act, 55 Fed. Reg.
18,804-01, 1990 WL 342991 (May 4, 1990). Therefore, the contents of a consumer’s
file are limited to the contents of a consumer’s report. 3
       However, several courts disagree with this construction of “file,” relying on the
FCRA’s text and structure. The FCRA provides distinct definitions to “consumer report”
and “file.” Compare § 1681a(d) (defining “Consumer report”) with § 1681a(g) (defining
“file”). Further, some sections of the FCRA indicate that the content of a consumer
report is a subset of the content of a consumer’s file. See § 1681i(a)(6)(B)(ii) (requiring
a CRA to provide a “consumer report based upon the consumer’s file” as part of
conducting a reinvestigation); Nunnally v. Equifax Info. Servs., LLC, 451 F.3d 768, 772–
73 (11th Cir. 2006) (interpreting § 1681i(a)(6)(B)(ii) and finding the contents of a
consumer’s report distinct from the contents of a consumer’s file); cf. Cortez v. Trans
Union, LLC, 617 F.3d 688, 711 n.27 (3d Cir. 2010) (declining to decide whether “file”
is limited to information included in a consumer report but stating that “‘consumer report’
is also defined in § 1681a and it is, thus, unlikely that Congress intended [‘file’ and


2
 This commentary is no longer current. The Federal Trade Commission (FTC) rescinded this
guidance in 2011 after the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, Pub. L. No. 111-203, transferred much of the FTC’s authority to publish guidance
concerning the Fair Credit Reporting Act (FCRA) to the Consumer Financial Protection Bureau.
See Statement of General Policy or Interpretation; Commentary on the Fair Credit Reporting
Act, 76 Fed. Reg. 44,462-01, 2011 WL 3020465 (July 26, 2011).
3
  Trans Union proceeds to argue that, because the inquiries of which Greenwood complains are
not furnished in his consumer report, see Steinmetz v. Am. Honda Fin., No. 2:19-CV-64 JCM
(VCF), 2019 WL 4415090, at *8 (D. Nev. Sept. 16, 2019) (“[S]oft inquiries, by their very
nature, are not shared with third parties.”), aff’d in relevant part, rev’d in part and remanded
sub nom. Steinmetz v. Am. Honda Fin. Corp., 835 F. App’x 199 (9th Cir. 2020), they are not a
part of his file. Greenwood contests whether these inquiries are properly considered “soft
inquiries” and whether the distinction between “soft” and “hard inquiries” matters under the
FCRA, see Doc. 42 at 9, but it is not necessary to resolve this issue to decide this motion.
                                               7

      Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 7 of 22
‘consumer report’] to mean exactly the same thing”) (citing Nunnally, 451 F.3d at 772–
73). To read “file” to include only information furnished by a “consumer report”
conflates what the FCRA makes distinct.
       Other courts have attempted to balance the interests raised by these courts: “§
1681g(a)(1) requires the disclosure of more than just a consumer’s report but less than
all the reporting agency’s information . . . .” Wimberley v. Experian Info. Sols., Inc.,
No. 18 CIV. 6058 (KPF), 2019 WL 6895751, at *9 (S.D.N.Y. Dec. 18, 2019).
Wimberley distinguishes between information related to internal record-keeping
mechanisms and records “that consumers would need to ‘identify inaccurate information
in their credit files and correct this information.’”4 Id. (quoting Goode v. LexisNexis
Risk & Info. Analytics Grp., Inc., 848 F. Supp. 2d 532, 544 (E.D. Pa. 2012)). A CRA
does not need to disclose the former but does need to disclose the latter.
       Finding no binding circuit precedent, I find that the content of a consumer’s file
is not limited as a matter of law strictly to the contents of a consumer’s report. Legislative
history and regulatory guidance (since rescinded) are useful but not binding. I find the
FCRA’s text and statutory scheme more persuasive. The FCRA itself provides distinct
definitions to these terms. Conflating them renders this statutory distinction meaningless.
United States v. Belmont, 831 F.3d 1098, 1101–02 (8th Cir. 2016) (statutes should not
be construed to render words “superfluous, void, or insignificant”) (quoting TRW Inc. v.
Andrews, 534 U.S. 19, 31 (2001)); see also Henson v. Santander Consumer USA, Inc.,



4
  Examples of internal record-keeping mechanisms courts have excluded from files include
“purge dates,” “automated consumer disputer verifications (ACDVs)” and “universal data forms
(UDFs).” Purge dates record the date on which information concerning a delinquent account
would be removed from the consumer’s report. Gillespie v. Trans Union Corp., 482 F.3d 907,
908 (7th Cir. 2007). ACDVs and UDFs are internal records consumer reporting agencies use
to investigate consumer disputes. Wimberly v. Experian Info. Sols., Inc., No. 18 CIV. 6058
(KPF), 2019 WL 6895751, at *7 (S.D.N.Y. Dec. 18, 2019). In contrast, courts have found
information such as an alert identifying a consumer as being subject to Treasury Department
sanctions to be a part of his or her file even if it is absent from his or her report. Cortez v. Trans
Union, LLC, 617 F.3d 688, 711–12 (3d Cir. 2010).
                                                  8

      Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 8 of 22
137 S. Ct. 1718, 1723 (2017) (“[W]e presume differences in language . . . convey
differences in meaning.”) (citing Loughrin v. United States, 134 S. Ct. 2384, 2391
(2014)). I also must construe the statute as a whole and, in so doing, find it important
that the FCRA elsewhere prescribes consumer reports to be based upon the consumer’s
file. See § 1681i(a)(6)(B)(ii); Nunnally, 451 F.3d at 772–73; Martin v. Fayram, 849
F.3d 691, 696 (8th Cir. 2017) (statutory schemes help clarify the meanings of words or
phrases, “such as when the same terminology is used elsewhere in a context that makes
its meaning clear”) (quoting United Sav. Ass’n of Tex. v. Timbers of Inwood Forest
Assocs., Ltd., 484 U.S. 365, 371 (1988)). Limiting the content of a consumer’s file to
the content of a consumer’s report conflates terms that the FCRA treats as distinct,
definitionally and in operation. Therefore, I disagree with Trans Union that Greenwood’s
file does not include these inquiries as a matter of law.


       2.     Section 1681g(a)(3)
       Section 1681g(a)(3)(A)(ii) provides, in relevant part: “Every consumer reporting
agency shall, upon request, . . . clearly and accurately disclose to the consumer . . .
[i]dentification of each person . . . that procured a consumer report . . . during the 1-
year period preceding the date on which the request is made.”


              a.     The parties’ arguments
       Greenwood alleges Trans Union violated § 1681g(a)(3)(A)(ii) by failing to disclose
all of Discover’s inquiries. Doc. 1 at 4, 10. Trans Union argues that it complied with
this section by identifying Discover as a “person” who procured Greenwood’s consumer
report during the 1-year period preceding Greenwood’s request. 5            Doc. 33-1 at 9.
Although it did not disclose every one of Discover’s inquiries, Trans Union argues that

5
 “The term ‘person’ means any individual, partnership, corporation, trust, estate, cooperative,
association, government or governmental subdivision or agency, or other entity.” 15 U.S.C. §
1681a(b).
                                              9

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 9 of 22
all that § 1681g(a)(3)(A)(ii) requires is the identification of the procuring person. Id.
Greenwood’s response fails to address Trans Union’s argument. It does not refer to, let
alone discuss, § 1681g(a)(3). Trans Union replies that, by failing to respond to its motion
concerning § 1681g(a)(3), Greenwood waives this claim. Doc. 47 at 6–7.


               b.      Analysis
       “[F]ailure to oppose a basis for summary judgment constitutes waiver of that
argument.” Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trs., 558 F.3d 731, 735 (8th
Cir. 2009). “[T]he non-moving party is responsible for demonstrating any genuine
dispute of material fact that would preclude summary judgment.” Paskert v. Kemna-ASA
Auto Plaza, Inc., 950 F.3d 535, 540 (8th Cir.) (citing id.), cert. denied, 141 S. Ct. 894
(2020).     Greenwood’s abandonment of this claim entitles Trans Union to summary
judgment on it.
       Nevertheless,     I   will   briefly   address   the   claim’s   merits.     Section
1681(g)(a)(3)(A)(ii)’s plain text requires CRAs disclose the identities of persons who
procured a consumer’s report within the previous year. It does not require the CRA to
disclose how many times each person procured the report. By identifying Discover as a
person procuring Greenwood’s consumer report during the 1-year period preceding
Greenwood’s request, Trans Union complied with this subsection. Therefore, and in the
alternative, Trans Union is entitled to summary judgment on this claim’s merits.


       3.      1681g(a)(5)
      Section 1681g(a)(5) provides, in relevant part:
       Every consumer reporting agency shall, upon request, . . . clearly and
       accurately disclose to the consumer . . . [a] record of all inquiries received
       by the agency during the 1-year period preceding the request that identified
       the consumer in connection with a credit or insurance transaction that was
       not initiated by the consumer.



                                              10

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 10 of 22
              a.     The parties’ arguments
      Greenwood alleges Trans Union violated § 1681g(a)(5) by failing to disclose all
of Discover’s inquiries. Doc. 42 at 7–8. He first raises this allegation in responding to
Trans Union’s motion for summary judgment. Trans Union replies that this allegation is
not properly before the court because Greenwood failed to allege it in his complaint.
Doc. 47 at 7–8; see also Doc. 1 at 4 (referring only to §§ 1681g(a)(1) and 1681g(a)(3)).
Trans Union also states that even if Greenwood had properly pleaded this claim, it would
fail as a matter of law because (1) the FCRA excludes such inquiries from the meaning
of a “credit or insurance transaction that was not initiated by the consumer;” and,
alternatively, (2) the omitted inquiries result from a transaction initiated by Greenwood.
Doc. 47 at 8–10.


              b.     Analysis
      Trans Union is correct that Greenwood improperly raises this theory of liability
for the first time in response to Trans Union’s summary judgment motion. Sage as Tr.
for Sage v. Bridgestone Americas Tires Operations, LLC, --- F. Supp. 3d ----, 2021 WL
195797, at *3 (D. Minn. Jan. 20, 2021) (“In considering a summary judgment motion,
the court may ‘disregard[ ] a theory of liability asserted in the plaintiff’s response that
was not pleaded as required by the applicable pleading standard.’”) (quoting Richardson
v. Omaha Sch. Dist., 957 F.3d 869, 878 (8th Cir. 2020)); Farmer v. Dormire, No. 03-
4180-CV-C-NKL, 2005 WL 2372146, at *5 (W.D. Mo. Sept. 27, 2005) (“It is not proper
to inject new issues for the first time in response to summary judgment.”). Therefore, it
would be proper to give no further consideration to this claim.
      Even if Greenwood had properly pleaded this claim, Trans Union would be entitled
to summary judgment. Section 1681g(a)(5) requires disclosure of inquiries related to
transactions not initiated by the consumer. The FCRA distinguishes between consumer-
initiated and non-consumer-initiated transactions as part of its goal of deterring
unrequested credit checks. Bickley v. Dish Network, LLC, 751 F.3d 724, 732 (6th Cir.
                                            11

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 11 of 22
2014) (analyzing § 1681b(a)(3)(F)(i)’s language of “business transaction that is initiated
by the consumer”). In evaluating whether a transaction is consumer-initiated, courts
consider whether the party accessing the report is doing so to benefit the consumer (for
example, to effectuate the extension of credit). Smith v. Bob Smith Chevrolet, Inc., 275
F. Supp. 2d 808, 817 (W.D. Ky. 2003). Temporal considerations also matter – a
consumer initiating a transaction at one point in time does not authorize a creditor to
continue accessing his or her report.      Id.; see also Stergiopoulos v. First Midwest
Bancorp., Inc., 427 F.3d 1043, 1047 (7th Cir. 2005) (“A third party cannot troll for
reports, nor can it request a report on a whim. Rather, there must be a direct link between
a consumer’s search for credit and the bank’s credit report request.”).
       There is no genuine dispute that the inquiries in question are a result of an ongoing
credit transaction initiated by Greenwood. Greenwood argues that he did not initiate the
inquiries but the FCRA considers whether the consumer initiated the transaction. He
sought credit from and entered into an agreement with Discover to provide him a
revolving line of credit. Doc. 42-1 at 1. As part of this ongoing transaction, Discover
began providing him credit scores it obtained from Trans Union.        Id. at 2; see also In
re Murphy, 190 B.R. 327, 331 (Bankr. N.D. Ill. 1995) (“Credit card cases involve an
ongoing relationship between the holder and issuer . . . .”) (quoting In re Hinman, 120
B.R. 1018, 1021 (Bankr. D.N.D. 1990)).            Greenwood admits that his contractual
relationship with Discover authorizes Discover to obtain his FICO score from Trans
Union. Doc. 42-1 at 3; Doc. 33-8 at 2. Discover is not trolling for reports or randomly
selecting Greenwood to run an inquiry.           Thus, these inquiries fall outside of §
1681g(a)(5)’s scope. Even if Greenwood had properly pleaded this claim, Trans Union
would be entitled to summary judgment on its merits.




                                            12

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 12 of 22
B.     Claim 2 – 15 U.S.C. § 1681e(b)
       Section 1681e(b) provides: “Whenever a consumer reporting agency prepares a
consumer report it shall follow reasonable procedures to assure maximum possible
accuracy of the information concerning the individual about whom the report relates.”


       1.     The parties’ arguments
       Greenwood alleges Trans Union violated § 1681e(b) in two ways. First, he alleges
that FICO credit scoring is unreliable and Trans Union failed to follow reasonable
procedures to assure his credit score’s accuracy. Doc. 1 at 10–11. Second, he alleges
that Trans Union failed to follow reasonable procedures by selling his credit report
“without all the information being included such as the complete list of its subscribers
who obtained and used [Greenwood]’s report.”6 Id. at 11.
       Trans Union responds that Greenwood’s first sub-claim fails because the FICO
credit scores to which Greenwood refers are produced by Fair Isaac, not Trans Union.
Doc. 33-1 at 10. It argues it cannot be liable under § 1681e(b) for reporting information
it receives from other agencies. Id. Trans Union also argues that credit scores are not
considered items of information under the FCRA. Id. Finally, Trans Union argues that
it is entitled to summary judgment on this sub-claim because Greenwood fails to identify
any consumer report containing allegedly inaccurate information. Greenwood bases his
allegations off the content of consumer disclosures, a kind of document distinct from a
report, that Trans Union provided him. Id. at 11. In response to the second sub-claim,
Trans Union argues that it is entitled to summary judgment because Greenwood fails to
show that Trans Union transmitted the allegedly inaccurate report to third parties. Id. at
11–12.




6
 I understand Greenwood to be referring to Trans Union’s alleged failure to disclose every one
of Discover’s inquiries in the documents it provided him.
                                             13

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 13 of 22
       Greenwood’s response fails to address Trans Union’s arguments. It does not
mention, let alone discuss, § 1681e(b). See, e.g., Doc. 42 at 2 (“Defendant’s Motion
for Summary Judgment as to Plaintiff’s Section 1681g and 1681i claims should be denied
in its entirety.”). Trans Union replies that, by failing to respond to its motion concerning
Claim 2, Greenwood waives this claim. Doc. 47 at 3–4.


       2.      Analysis
       “[F]ailure to oppose a basis for summary judgment constitutes waiver of that
argument.” Satcher, 558 F.3d at 735. “[T]he non-moving party is responsible for
demonstrating any genuine dispute of material fact that would preclude summary
judgment.” Paskert, 950 F.3d at 540. Greenwood’s abandonment of Claim 2 entitles
Trans Union to summary judgment.7



7
  Had Greenwood pursued this claim, whether he would have Article III standing to do so would
be at issue. In Ramirez, the Supreme Court held that a plaintiff must demonstrate that the
defendant consumer reporting agency transmitted the plaintiff’s credit report in order to have
standing to pursue a claim under § 1681e(b). 141 S. Ct. at 2212–13. Greenwood alleged in his
complaint that Trans Union sold his allegedly inaccurate credit report to various creditors. Doc.
1 at 11. But in response to Trans Union’s request for admissions, he indicates only that he
“believes that the same inaccurate representation of credit inquiries provided to him may have
been provided to other third parties.” Doc. 33-7 at 19 (emphasis added). As part and parcel of
Greenwood’s failure to respond to Trans Union’s argument regarding this second claim, he fails
to argue, let alone cite to supporting evidence, that Trans Union actually transmitted his allegedly
inaccurate consumer report.

        The elements of standing “must be supported in the same way as any other matter on
which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence
required at the successive stages of litigation.” Balogh v. Lombardi, 816 F.3d 536, 541 (8th
Cir. 2016) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)). “[B]ecause
allegations alone are insufficient to survive a summary judgment motion, a plaintiff at this later
stage of the litigation process must ‘set forth by affidavit or other evidence specific facts, which
for the purposes of the summary judgment motion will be taken as true.’” Constitution Party of
S. Dakota v. Nelson, 639 F.3d 417, 421 (8th Cir. 2011) (quoting Lujan, 504 U.S. at 561).
Greenwood does not present evidence sufficient to survive summary judgment on his claim that
Trans Union transmitted his allegedly inaccurate credit report, as he does not go beyond the
allegation in his pleadings. Therefore, Greenwood has failed to demonstrate that he suffered
                                                14

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 14 of 22
C.     Claim 3 – 15 U.S.C. § 1681i
       Section 1681i(a)(1)(A) provides:
       [I]f the completeness or accuracy of any item of information contained in a
       consumer’s file at a consumer reporting agency is disputed by the consumer
       and the consumer notifies the agency directly, or indirectly through a
       reseller, of such dispute, the agency shall, free of charge, conduct a
       reasonable reinvestigation to determine whether the disputed information is
       inaccurate and record the current status of the disputed information, or
       delete the item from the file in accordance with paragraph (5), before the
       end of the 30-day period beginning on the date on which the agency receives
       the notice of the dispute from the consumer or reseller.


       1.     The parties’ arguments
       Greenwood alleges he disputed the completeness of his Trans Union file related to
Discover’s inquiries and requested Trans Union conduct a reinvestigation. Doc. 1 at 11.
He alleges that this request provided actual notice to Trans Union that the disputed
information was inaccurate but that Trans Union failed to reinvestigate. Id. at 12. Trans
Union argues that this claim fails because these inquiries are not a part of Greenwood’s
file. Doc. 33-1 at 12–13. Alternatively, Trans Union argues that the claim fails because
Greenwood does not allege that any of the reported information was inaccurate.
Greenwood alleges only that Trans Union omitted information from his file and alleging
omissions does not trigger Trans Union’s obligations under § 1681i.                Id. at 13.
Greenwood responds that the inquiries he disputes are a part of his consumer file, that
his request triggered Trans Union’s duty to reinvestigate and that Trans Union failed to
do so in violation of the FCRA. Doc. 42 at 12–13.




concrete harm as a result of Trans Union’s alleged violations of § 1681e(b) and thus would lack
standing to pursue this claim. Ramirez, 141 S. Ct. at 2212.
                                              15

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 15 of 22
       2.     Analysis
       A consumer must dispute an item of information reported in his or her file to
trigger § 1681i:
       A CRA’s duty to reinvestigate under § 1681i(a)(1)(A) is not—as [the
       plaintiff] argues—triggered by a consumer’s complaint that ‘his file’ is not
       complete or accurate. Instead, it is triggered by a consumer’s complaint
       that ‘any item of information contained in [his] file’ is not complete or
       accurate.

Desautel v. Experian Info. Sol., LLC, No. 19-CV-2836 (PJS/LIB), 2020 WL 2215736,
at *4 (D. Minn. May 7, 2020) (citing § 1681i(a)(1)(A)) (second alteration in original);
see also Norman v. Trans Union, LLC, 479 F. Supp. 3d 98, 115 (E.D. Pa. 2020) (“In
other words, an agency would have no duty to reinvestigate under § 1681i(a)(1)(A) if a
consumer complained, for instance, that his file in toto was somehow incomplete or
inaccurate, or that some item of information should have been included but was not.”);
Paul v. Experian Info. Sols., Inc., 793 F. Supp. 2d 1098, 1102 (D. Minn. 2011) (“The
weight of authority in other circuits indicates that without a showing that the reported
information was in fact inaccurate, a claim brought under § 1681i must fail.”) (quoting
DeAndrade v. Trans Union LLC, 523 F.3d 61, 68 (1st Cir. 2008)) (collecting cases).
       Greenwood challenges the alleged completeness or accuracy of the file itself,
specifically that it omits Discover’s inquiries: “There is no dispute that Plaintiff sent, and
Defendant received his dispute letter wherein he asked Defendant to investigate the
missing Discover inquiries, provide an explanation, and update his consumer file or
‘credit report’ to reflect all inquiries.” Doc. 42 at 12 (emphasis added). He does not
allege any item of information reported in the file to be inaccurate.            By alleging
omissions, his claim falls outside of § 1681i’s purview, as he fails to dispute the accuracy
or completeness of the information his file does report. For these reasons, Trans Union
is entitled to summary judgment on Claim 3.
       For the reasons set out above, Trans Union is entitled to summary judgment on all
of Greenwood’s claims except his claim under § 1681g(a)(1). As for that claim, Trans
                                             16

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 16 of 22
Union argues summary judgment is nonetheless appropriate because Greenwood has
failed to produce evidence sufficient to support a finding that Trans Union willfully or
negligently violated the FCRA. Doc. 33-1 at 14–16.


D.    Willful noncompliance
       1.     The parties’ arguments
      Greenwood alleges Trans Union acted willfully in violating the FCRA, thus
entitling him to statutory and punitive damages. Doc. 1 at 10–12. Trans Union responds
that Greenwood has presented no evidence that it deliberately violated or recklessly
disregarded its obligations under the FCRA. Doc. 33-1 at 16. Greenwood responds that
a genuine issue of material fact exists because there is evidence that Trans Union’s policy
as to what information it discloses is based on its own convenience rather than the FCRA.
Doc. 42 at 14–15. Trans Union replies that its disclosure policy is based on a reasonable
interpretation of its obligations under the FCRA. Doc. 47 at 14.


       2.     Analysis
       “To show willful noncompliance with the FCRA, [the plaintiff] must show that
[the defendant] knowingly and intentionally committed an act in conscious disregard for
the rights of others, but need not show malice or evil motive.” Bakker v. McKinnon,
152 F.3d 1007, 1013 (8th Cir. 1998) (quoting Cushman v. Trans Union Corp., 115 F.3d
220, 226 (3d Cir. 1997)) (internal quotation marks omitted) (alterations in original); see
also Edeh v. Equifax Info. Servs., LLC, 974 F. Supp. 2d 1220, 1245 (D. Minn. 2013)
(holding that affirmative evidence of conscious disregard of the FCRA or deliberate
action to violate it is necessary to survive summary judgment on a willful non-compliance
claim). “Courts have generally found willful violations in cases where CRAs have
intentionally misled consumers or concealed information from them.” Reed v. Experian
Info. Sols., Inc., 321 F. Supp. 2d 1109, 1117 (D. Minn. 2004) (citing Cousin v. Trans
Union Corp., 246 F.3d 359, 372 (5th Cir. 2001)). At minimum, a willful violation
                                            17

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 17 of 22
requires the CRA to have an objectively unreasonable reading of the FCRA’s
requirements.8 Beseke v. Equifax Info. Servs. LLC, 420 F. Supp. 3d 885, 892 (D. Minn.
2019) (citing Safeco Ins. Co. v. Burr, 551 U.S. 47, 69 (2007)).
       Regarding inquiries such as Discover’s, Trans Union representative Keith
McCawley testified that Trans Union discloses only the most recent inquiry to consumers,
other than consumers living in a handful of states. Doc. 42-4 at 14. He explained that
this policy is based on the language of the FCRA and the language of state-specific
statutes. Id. at 15. He testified that Trans Union had previously disclosed all such
inquiries to all consumers. Id. He testified that the impetus for changing the policy was
to accommodate a “size limitation” on the number of inquiries Trans Union could
produce. Id. at 16. Greenwood argues that this testimony creates a genuine question of
material fact as to willfulness because McCawley attributed Trans Union’s disclosure
policy to a decision Trans Union made for its convenience as opposed to compliance with
the FCRA. Doc. 42 at 14–15.
       This is incorrect. While the testimony indicates that Trans Union changed its
policy to accommodate a size limitation, it is not affirmative evidence that Trans Union
was consciously disregarding its obligations under the FCRA in so doing. A CRA may
switch between two policies while believing both comply with its statutory obligations.
Indeed, McCawley’s testimony indicates that Trans Union believes its current policy
remains “based on” the FCRA. Id. at 15. There is no indication that a desire to mislead
consumers or to hide this information from them motivated the change. Indeed, as
discussed above, significant authority supports Trans Union’s understanding of its
obligations under § 1681g(a)(1). While I take issue with this understanding, it is far from



8
  In assessing whether a party’s reading of a statute is objectively unreasonable, courts consider
whether the reading is grounded in the statutory text and whether there is guidance from circuit
courts or regulatory agencies. Beseke, 420 F. Supp. 3d at 892 (quoting Hammer v. Sam’s E.,
Inc., 754 F.3d 492, 501 (8th Cir. 2014), abrogated on other grounds by Spokeo, Inc. v. Robins,
136 S. Ct. 1540 (2016)).
                                               18

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 18 of 22
an objectively unreasonable one. No reasonable jury could find Trans Union willfully
violated § 1681g(a)(1) in failing to disclose all of Discover’s inquiries to Greenwood.


E.     Negligent noncompliance
       1.     The parties’ arguments
       Greenwood alleges Trans Union acted negligently in violating the FCRA and thus
he is entitled to actual damages due to suffering mental and emotional distress, anguish,
frustration and anxiety.9 Doc. 1 at 10–12. Trans Union argues that Greenwood fails to
provide sufficient evidence supporting these alleged damages.              Doc. 33-1 at 15.
Greenwood responds that he provided sufficient evidence through testimony and in
response to Trans Union’s interrogatories to create a jury question on actual damages
resulting from emotional distress. Doc. 42 at 16. Trans Union replies that Greenwood’s
evidence is vague and conclusory. Doc. 47 at 13.


       2.     Analysis
       To state a claim of negligent noncompliance under the FCRA, a consumer must
allege actual damages. Johnson v. Collecto, Inc., 127 F. Supp. 3d 1012, 1018 (D. Minn.
2015) (“In the absence of [actual] damages, . . . an FCRA negligence claim fails.”).
Emotional distress damages may constitute actual damages but a plaintiff must support
his or her allegations with competent evidence of “genuine injury.” Taylor v. Tenant
Tracker, Inc., 710 F.3d 824, 828 (8th Cir. 2013) (quoting Carey v. Piphus, 435 U.S.
247, 264 n.20 (1978)). In judging whether a plaintiff has put forward sufficient evidence
of emotional distress to survive summary judgment, courts consider, among other things,



9
  Greenwood also alleges Trans Union’s conduct harmed his credit score, although he pleaded
this injury as distinct from his actual injuries. Doc. 1 at 10. He later admits that he does not
claim any economic damages “but rather only damages for emotional distress.” Doc. 42-1 at 8.
Regardless, he produces no evidence, let alone evidence sufficient to survive summary judgment,
that Trans Union’s conduct harmed his credit score.
                                              19

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 19 of 22
whether the individual’s emotional distress resulted in physical injury, whether the
individual received medical treatment for psychological or emotional injury, whether
other individuals can corroborate the plaintiff’s injury and the amount of detail the
individual provides as the nature and length of the injury.
      For example, summary judgment has been denied when a plaintiff offered
“considerable context for his emotional distress, including a description of how he
worked hard to restore his credit . . . and his anger and frustration when the obsolete
information continued to be reported . . . .” Beseke, 420 F. Supp. 3d at 903. Other
plaintiffs have survived summary judgment after testifying about “a months-long period
of stress and anxiety” and providing a corroborating declaration from a family member,
Hrebal v. Seterus, 598 B.R. 252, 273 (D. Minn. 2019), or after setting forth evidence of
suffering from physical maladies resulting from emotional distress (such as inability to
sleep and anxiety) for “much more than a ‘brief’” period. Johnson, 127 F. Supp. 3d at
1018. On the other hand, conclusory allegations of emotional distress will not survive
summary judgment. See, e.g., Dao v. Cellco P’ship, No. 14-1219 (JRT/BRT), 2015
WL 7572304, at *5 (D. Minn. Nov. 24, 2015) (granting defendant’s motion for summary
judgment where plaintiff “generally assert[ed] that he suffered from emotional distress”
but “conceded that he ha[d] not seen a medical doctor, psychiatrist, psychologist, mental
health professional, spiritual advisor, or counselor; incurred any expenses related to
treatment; or missed any work”); Saumweber v. Green Tree Serv., LLC, No. 13-CV-
03628 SRN/SER, 2015 WL 2381131, at *7 (D. Minn. May 19, 2015) (granting
defendant’s motion for summary judgment after plaintiffs “merely repeat[ed]” conclusory
allegations of emotional distress from their complaint).
      Greenwood’s complaint alleges suffering mental and emotional distress, anger,
anguish, anxiety, frustration and worry. Doc. 1 at 10–12. He repeats these allegations
in responding to interrogatories. Doc. 33-7 at 2–4. But in response to an interrogatory
inviting him to detail the nature of these conditions, and whether he sought out treatment
for them, he merely points to a previous answer listing the conditions. Id. at 4–5. He
                                            20

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 20 of 22
later testified that his responses to Trans Union’s interrogatories were “accurate and
complete.” Doc. 33-8 at 6–7 (emphasis added). He admits that he has not been examined
by any medical professional, counselor or spiritual advisor as a result of Trans Union’s
conduct, nor has he incurred any expenses related to these conditions. Doc. 33-7 at 16–
17. He provides no declarations corroborating his suffering these conditions. While he
asserts that he testified about the nature of his emotional distress during his deposition,
Doc. 42 at 16, he fails to cite to such testimony and I find no evidence in the record
detailing the nature and length of his alleged conditions.
       All told, Greenwood has done little more than repeat his complaint’s allegations.
Because he has not provided competent evidence of the alleged emotional distress
constituting his actual damages, he fails to state an FCRA negligent noncompliance claim.
Trans Union is entitled to summary judgment on Greenwood’s claim that Trans Union
negligently violated § 1681g(a)(1).


                                 VI.       CONCLUSION
       For the reasons set forth herein:
       1.     Trans Union’s motion (Doc. 33) for summary judgment is granted in its
              entirety.
       2.     Because this order disposes of all claims, judgment shall enter in favor of
              Trans Union and against Greenwood.
       3.     The trial of this case, currently scheduled to begin November 8, 2021, is
              hereby canceled.
       4.     The Clerk of Court shall close this case.




                                             21

     Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 21 of 22
 IT IS SO ORDERED.
 DATED this 10th day of August, 2021.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                 22

Case 3:19-cv-03039-LTS-KEM Document 48 Filed 08/10/21 Page 22 of 22
